UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRY GLEN THOMPSON, a/k/a Berry G. Thompson,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:95-cr-00115-1)


Submitted:   July 23, 2010                 Decided:   August 9, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     R. Booth
Goodwin II, United States Attorney, Monica K. Schwartz,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barry        Glen     Thompson          appeals          the        eighteen-month

sentence imposed by the district court upon revocation of his

supervised    release.           We    previously         vacated         the    sentence      and

remanded for resentencing because the district court failed to

explain    adequately       its       choice       of    an    eighteen-month           term    of

imprisonment.          United States v. Thompson, 595 F.3d 544 (4th Cir.

2010).     On remand, the district court provided its reasoning and

re-imposed       the    same     sentence.              Thompson         contends     that     the

sentence    is    unreasonable         because          the    district         court    plainly

erred on remand by incorrectly stating that he was exposed to a

statutory maximum sentence of three years imprisonment, rather

than two years.         We affirm.

            We will affirm a sentence imposed after revocation of

supervised    release       if    it    is     within         the   applicable        statutory

maximum and is not plainly unreasonable.                            Thompson, 595 F.3d at

546; United States v. Crudup, 461 F.3d 433, 437, 439-40 (4th

Cir. 2006).        However, only if we conclude that a sentence is

procedurally       or    substantively          unreasonable             will    we     consider

whether the sentence is plainly unreasonable.                              Crudup, 461 F.3d

at 439.

            At the first sentencing hearing, the district court

correctly     stated      the     statutory         maximum         of    two    years,      then

proceeded to impose a sentence of eighteen months imprisonment.

                                               2
On remand, the statutory maximum was never in dispute.                                The

court misspoke when it stated that the maximum was three years

rather than two years; however, the court’s explanation for the

sentence reveals that it did not reconsider the eighteen-month

sentence on remand, but simply provided an explanation for the

sentence as directed.            The court’s misstatement of the statutory

maximum    was     error;       however,    the    error     did    not    affect     the

sentence or Thompson’s substantial rights.                    See United States v.

Olano,     507     U.S.     725,      732-37      (1993)     (stating       standard).

Therefore, although Thompson has identified a procedural error,

the sentence was not unreasonable.

               Accordingly,      we   affirm      the   sentence     imposed     by   the

district    court.        We    dispense    with    oral     argument      because    the

facts    and    legal     contentions      are    adequately       presented     in   the

materials      before     the    court     and    argument    would       not   aid   the

decisional process.

                                                                                AFFIRMED




                                            3